Citation Nr: 1540716	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-27 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure. 

2.  Entitlement to service connection for retinopathy, to include as due to herbicide exposure or secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for onychomycosis, to include as due to herbicide exposure or secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for nephropathy, to include as due to herbicide exposure or secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for bilateral upper and lower extremity peripheral neuropathy, to include as due to herbicide exposure or secondary to diabetes mellitus, type II.
 
6.  Entitlement to service connection for bilateral upper and lower extremity peripheral vascular disease, to include as due to herbicide exposure or secondary to diabetes mellitus, type II.
 
7.  Entitlement to service connection for arteriosclerotic heart disease, to include as due to herbicide exposure or secondary to diabetes mellitus, type II.

8.  Whether new and material evidence to reopen a claim for  service connection for hypertension has been received.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision.  

In October 2009, the RO, inter alia, denied service connection for all of the claimed diabetes mellitus, type II, retinopathy, onychomycosis, nephropathy, peripheral neuropathy, peripheral vascular disease, heart disorder, and hypertension.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

As an initial matter, the Board notes that the claims for service connection for diabetes mellitus, type II, a heart disorder, and hypertension were denied by the agency of original jurisdiction (AOJ) in January 2002.  The Veteran filed a notice of disagreement with the decision and a statement of the case was issued, but the Veteran did not perfect his appeal.  

As regards the claims for diabetes mellitus, type II and heart disease, pertinent service records that were in existence at the time of the January 2002 decision and available but not part of the record at that time, were added to the record following the January 2002 decision.  Thus, the claims for diabetes mellitus, type II and heart disease will be considered on a de novo basis.  See 38 C.F.R. § 3.156(c).  In this regard, the service personnel records added to the file in May 2009 give rise to the possibility that the Veteran may have been exposed to herbicides while serving aboard an aircraft carrier during the Vietnam Era.  As explained in the Remand below, further development is required based on information contained in the service personnel records.  As diabetes mellitus type II and ischemic heart disease, including a form of arteriosclerotic heart disease, are listed under 38 C.F.R. § 3.309(e) as being presumptively associated with herbicide exposure, the additional service records are relevant and the issues are characterized as stated on the title page above. 

As regards characterization of the appeal for service connection for hypertension, it is noted that, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection for hypertension.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received.  The service records that were added since the January 2002 denial are not directly related to the Veteran's hypertension claim.  Significantly, hypertension is not listed as a disorder presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the Board notes that claim for service connection for hypertension is intertwined with the claims for service connection for diabetes mellitus, type II and/or heart disease as the Veteran has claimed hypertension secondary to diabetes mellitus, type II.  Additionally, as explained in the Remand below, there are outstanding VA treatment records that may affect whether the claim should be reopened.  For these reasons, the Board has characterized the hypertension claim as stated on the title page above and is remanding the claim for further development.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to an increased rating for bilateral hearing loss has been raised in an August 2015 statement, but has not been adjudicated by the AOJ.  .  Therefore, the Board does not have jurisdiction over such matter,  and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 



REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

Initially,  the Board notes that the Veteran's claims for service connection for diabetes mellitus, type II, and heart disease, turn on whether he was exposed to herbicides in service.  The remaining claims on appeal are claimed, in part, as secondary to diabetes mellitus, type II, and are thus inextricably intertwined with the claims for service connection for diabetes mellitus, type II.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

In this case, a Joint Service Records Research Center (JSRRC) search was done with respect to the Veteran's possible exposure to herbicides during the Vietnam Era.  The JSRRC responded with the history of the U.S.S. Yorktown during the year 1966.  The JSRRC also informed the AOJ that there were no records of specific aircraft that landed aboard the ship, nor was there a specific list of sailors who departed from the ship to go ashore in Vietnam, during the year 1966.  The JSRRC response also indicated that there was no indication that the ship docked in Da Nang, or any Vietnamese harbor, in 1966.  Further, the Board acknowledges the JSRRC's general guidance that Agent Orange was not transported, stored, or used aboard the U.S. Navy vessels at any time.  Thus, no further inquiry is required regarding the Veteran's claim that there were drums of Agent Orange on board the U.S.S. Yorktown.  However, the Veteran claims exposure due to sources other than drums of Agent Orange.  In this regard, he contends that he served as a fuel handler and that he refueled aircraft, including helicopters, that had been flown over Vietnam to spray herbicides.  See May 2008 statement.  He also contends that he went ashore as part of his duties, to deliver garbage and recover downed aircraft.  See statements dated in August 2008 and September 2009. 

Significantly, the Board notes that the JSRRC search only addressed the year 1966.  However, the Veteran's personnel records indicate that he served aboard the U.S.S. Yorktown from May 1964 to July 1966 and was specifically awarded the Armed Forces Expeditionary Medal (AFEM) for his service in Vietnamese waters for a period in February 1965.  The Veteran has also submitted an internet article regarding the history of the U.S.S. Yorktown which indicates that the vessel operated in the South China Sea and otherwise supported operations in Vietnam, in February, March, and April 1965.  The article indicates that the vessel departed from Japan in May 1965 and returned to the United States before returning to the Western Pacific again in January 1966.  Thus, another JSRRC request should be made for information regarding the whereabouts of the U.S.S. Yorktown in 1965, specifically February through April 1965.  

Additionally, further inquiry should be made from the U.S. Department of the Navy regarding the Veteran's military occupational specialty (MOS), as he contends that he was a fuel handler and had regular, direct contact with aircraft that carried Agent Orange, sprayed Agent Orange, or were otherwise covered in herbicides and also that he went ashore to deliver garbage and recover downed aircraft.  See statements dated in May 2008 and September 2009.  

Regarding the Veteran's contention that spray helicopters were present on the U.S.S. Yorktown, additional development is required.  In this regard, the Board notes that a book entitled "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," authored by the Committee on Blue Water Navy Vietnam Veterans and Agent Orange Exposure, from the Institute of Medicine of the National Academies (U.S.), indicates that the Army Chemical Corps was responsible for land-based application of Agent Orange, via helicopters (as well as other methods), which accounted for approximately 3 to 4 percent of the herbicide used in Vietnam.  Id. at page 51, also available at http://www.nap.edu/catalog.php?record_id=13026.  As such, inquiries to the U.S. Department of the Navy and the U.S. Department of the Air Force are necessary to determine whether any spray helicopters were present on the U.S.S. Yorktown during the period in which the Veteran served aboard the vessel.  

The Board observes that in April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  Thus, such fact-based assessment should be made if the JSRRC and/or service department searches result in evidence that the U.S.S. Yorktown traveled on inland waterways, docked at a pier or shore of the Republic of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or smaller vessels from the ship went ashore with supplies or personnel, while the Veteran was aboard the vessel.  Again, his personnel records place him aboard the vessel from May 1964 to July 1966.  

The Board further observes that,  pertinent to all of the claims at issue in this appeal, the Board observes that a portion of the VA outpatient treatment records noted as being reviewed in the SOC, are not present in the electronic file.  Specifically, the SOC indicates that records from the Beaumont outpatient clinic (OPC) dated up to May 2009 were reviewed.  However, the most recent Beaumont OPC records in the electronic file are only dated through December 2007 and printed in April 2008.  Further, treatment records from the Houston VA Medical Center (VAMC) are only dated through December 2007 and printed in June 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain and associate with the Veteran's VBMS or Virtual VA file all outstanding, pertinent  records of VA evaluation and/or  treatment from the Houston VAMC and Beaumont OPC, dated since December 2007 (to include VA treatment records listed as having been reviewed in the September 2012 SOC), following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims (to include as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for  any, or any further, examination(s)), if appropriate)  prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the Veteran's VBMS or Virtual VA file all outstanding all outstanding, pertinent  records of VA evaluation and/or  treatment of the Veteran from the Houston VAMC and Beaumont OPC, dated since December 2007 (to include VA treatment records listed as having been reviewed in the September 2012 SOC).,.  Follow the procedures of  38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After records and/or responses received have been associated with the claims file send a request to JSRRC to obtain the deck logs from the U.S.S. Yorktown for the year 1965, specifically February 1965 to April 1965.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran, detailing the Veteran's entitlement to the AFEM for his service aboard the U.S.S. Yorktown in February 1965, in Vietnamese waters.  Follow the procedures of  38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

4.  Contact the U.S. Department of the Navy as well as the U.S. Department of the Air Force to obtain copies of any documentation of any aircraft, including helicopters, that may have landed aboard the U.S.S. Yorktown.  If so, ask the department to indicate whether the aircraft, including helicopters, were used to spray herbicides in Vietnam.  Also, contact the U.S. Department of the Navy to confirm the Veteran's military occupational specialty.  Follow the procedures of  38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

5.  Any additional action necessary for verification of herbicide exposure, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information/records leads to negative results, notify the Veteran and afford him the opportunity to respond.  

Clearly document for the record the results of attempted herbicide exposure verification.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for any, or any further, examination(s), if appropriate)), readjudicate the claims remaining on appeal in light of all pertinent evidence (including all evidence received since the September 2012 SOC) and legal authority.

If the JSRRC and/or service department searches result in evidence that the U.S.S. Yorktown traveled on inland waterways, docked in to a pier or shore of the Republic of Vietnam, or operated on close coastal waters for extended periods of time with evidence that crew members went ashore or smaller vessels from the ship went ashore with supplies or personnel, while the Veteran was aboard the vessel (from May 1964 to July 1966), readjudicate the claim based on such exposure  in accordance with any guidance issued by the VBA. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

